        Case 1:16-cv-02552-LTS-HBP Document 31 Filed 07/09/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JOSHUE DEJESUS,

                 Petitioner,

        -v-                                                            No. 16 CV 2552-LTS-HBP

ADA PEREZ, Superintendent,

                 Respondent.

-------------------------------------------------------x


                                            MEMORANDUM ORDER

                 Petitioner Joshue DeJesus, proceeding pro se, files this petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 challenging his conviction under New York Penal

Law § 125.25(1) for murder in the second degree. (Docket entry no. 1, the “Petition.”) The

Court has jurisdiction of this petition pursuant to 28 U.S.C. § 1331 and § 2254. In his Petition,

DeJesus argues primarily that trial testimony from certain police detectives violated his Sixth

Amendment right to confront the witnesses against him. On October 11, 2018, Magistrate Judge

Henry Pitman issued a Report and Recommendation in which he recommended that the Petition

be denied, that this Court issue a certificate of appealability, and that a certification pursuant to

28 U.S.C. § 1915(a)(3) not be issued. (Docket entry no. 24, the “Report.”)

                 On November 14, 2018, Respondent filed an objection to the Report. (Docket

entry no. 28, the “Resp. Objection.”) Respondent’s Objection agrees with the Report’s principal

recommendation that the Petition should be denied, but disagrees with the Report to the extent

that it (1) suggests that the testimony at issue might have violated DeJesus’s Sixth Amendment

rights under the Second Circuit’s decision in Ryan v. Miller, 303 F.3d 231 (2d Cir. 2002), (2)



DEJESUS - HABEAS.DOCX                                      VERSION JULY 9, 2019                         1
       Case 1:16-cv-02552-LTS-HBP Document 31 Filed 07/09/19 Page 2 of 7



fails to rule explicitly on Respondent’s contention that any Sixth Amendment violation was

harmless, and (3) recommends that a certificate of appealability be issued. On November 27,

2018, Petitioner filed an objection to the Report’s conclusion that he had failed to identify any

clearly established Supreme Court precedent applicable to the specific constitutional theory upon

which he relied. (Docket entry no. 30, the “Pet. Objection.”) The Court has reviewed carefully

all of the parties’ submissions.

               In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate [judge].”

28 U.S.C.A. § 636(b)(1)(C) (LexisNexis 2017). The Court must make a de novo determination

to the extent that a party makes specific objections to a magistrate’s findings. See 28 U.S.C. §

636(b)(1)(C). To the extent, however, that a party makes only conclusory or general objections,

or simply reiterates original arguments, the Court will review the Report strictly for clear error.

Pearson-Fraser v. Bell Atl., 2003 WL 43367, at *1 (S.D.N.Y. Jan. 6, 2003).

Petitioner’s Objection

               Petitioner argues in his Objection that the Report erred in concluding that there is

no clearly established Supreme Court precedent applicable to the specific constitutional theory

on which he relies. Instead, Petitioner contends, when determining whether a right is clearly

established under federal law, a court need only ask whether the Supreme Court “acknowledged

the right,” not whether the Court “considered the exact incarnation of the right or approved the

specific theory” upon which a petitioner relies. (Pet. Objection at 2.) Citing the Supreme

Court’s decisions in Bruton v. United States, 391 U.S. 123 (1968), and Gray v. Maryland, 523

U.S. 185 (1998), Petitioner argues that the Supreme Court has already held that “testimony that




DEJESUS - HABEAS.DOCX                             VERSION JULY 9, 2019                                2
       Case 1:16-cv-02552-LTS-HBP Document 31 Filed 07/09/19 Page 3 of 7



indirectly includes an accusation against the defendant may violate the [Confrontation] [C]lause

even if the testimony is not a direct reiteration of the accusatory assertion.” (Id. at 3-4.)

                Petitioner’s argument is unsupported by the cases upon which he relies. In

Bruton, the Supreme Court held that the introduction, at a joint trial, of a non-testifying co-

defendant’s confession inculpating the defendant violated the defendant’s Confrontation Clause

rights, even though the jury had been instructed to disregard the confession in determining the

defendant’s guilt or innocence. Bruton, 391 U.S. at 124, 137. The Court found that the co-

defendant’s confession constituted a “powerfully incriminating extrajudicial statement” such that

“in the context of a joint trial we cannot accept limiting instructions as an adequate substitute for

petitioner’s constitutional right of cross-examination. The effect is the same as if there had been

no instruction at all.” Id. at 136-37. In Gray, the Court applied the principles articulated in

Bruton, holding that the introduction of a co-defendant’s redacted confession incriminating the

defendant violated the Confrontation Clause where the confession “referred to, and directly

implicated, another defendant.” Gray, 523 U.S. at 192. Distinguishing Gray from another

similar case involving a redacted confession, the Court noted that its ruling depended in

significant part upon the fact that the confession at issue in Gray “involve[d] statements that,

despite redaction, obviously refer directly to someone, often obviously the defendant, and which

involve inferences that a jury ordinarily could make immediately, even were the confession the

very first item introduced at trial.” Id. at 196.

                While Bruton and Gray clearly establish the general right to confront one’s

accuser in the context of direct or obviously incriminating statements, contrary to Petitioner’s

assertion, neither case stands for the broader proposition that “testimony that indirectly includes

an accusation against the defendant may violate the Confrontation Clause even if the testimony is




DEJESUS - HABEAS.DOCX                               VERSION JULY 9, 2019                              3
       Case 1:16-cv-02552-LTS-HBP Document 31 Filed 07/09/19 Page 4 of 7



not a direct reiteration of the accusatory assertion.” Although the Second Circuit has so held in

Ryan v. Miller, 303 F.2d 231 (2d Cir. 2002), the Report correctly concludes that the Supreme

Court has not yet addressed that question. See Alston v. Philips, 476 Fed. App’x 907, 909 (2d

Cir. 2012). Ryan involved the introduction of police testimony which revealed that officers had

read the defendant his rights immediately after receiving a call from another officer who was

simultaneously interrogating a co-defendant. On those “particularly egregious facts,” the Second

Circuit found that a Bruton violation had occurred because the police testimony “amounted to an

implicit out-of-court accusation by the co-defendant.” Alston, 476 Fed. App’x at 910. Because

the Supreme Court has not yet considered whether a defendant’s confrontation rights are

implicated in cases like Ryan, where the prosecution proffers testimony that “amount[s] to an

implicit out-of-court accusation,” the Court finds that the Report did not err in concluding that

Petitioner had failed to demonstrate an unreasonable application of any clearly established

federal law as determined by the Supreme Court.

               Bearing in mind, however, the Court’s obligation to review pro se habeas

petitions “with a lenient eye,” Williams v. Kullman, 722 F.2d 1048, 1050 (2d Cir. 1983), and in

light of Ryan’s own reliance on Bruton, the Court considers whether the New York Court of

Appeals unreasonably applied Bruton and Gray in denying Petitioner’s Confrontation Clause

claim. In this connection, the Court finds that, unlike the confessions at issue in Bruton and

Gray, the testimony introduced by the prosecution in this case does not directly reiterate an

accusatory assertion or explicitly implicate the Petitioner, nor does it amount to an implicit out-

of-court accusation by a non-testifying witness like the testimony in Ryan. As the Report makes

clear, detectives Rivera and Caballero both testified that they were looking for a specific suspect

as of approximately 4:00 p.m. on June 9, before either detective had spoken to the eyewitness




DEJESUS - HABEAS.DOCX                             VERSION JULY 9, 2019                                4
       Case 1:16-cv-02552-LTS-HBP Document 31 Filed 07/09/19 Page 5 of 7



who identified Petitioner in a photo array later that evening. (See Report at 7-8, 12-13.) These

statements are not sufficiently specific to support an inference that some unknown anonymous

caller had inculpated Petitioner. Indeed, the jury could not have inferred that any statement by a

non-testifying witness had been made until Petitioner’s own counsel, while cross examining

detective Rivera, introduced the notion that some other individual had identified Petitioner at

4:00 p.m. on June 9. (Id. at 10-11.) This testimony is insufficient to implicate Petitioner’s right

to confrontation. See Giles v. California, 554 U.S. 353, 376 n.7 (2008) (observing that “the

confrontation guarantee limits the evidence that the State may introduce without limiting the

evidence that a defendant may introduce”). Under these circumstances, the Court cannot

conclude that the New York Court of Appeals unreasonably applied Bruton or Gray in denying

Petitioner’s Confrontation Clause claim. Accordingly, Petitioner’s Objection to the Report is

overruled, and the Court adopts the Report’s recommended conclusion that the Petition be denied

because Petitioner has not demonstrated that the New York Court of Appeals unreasonably

applied clearly established federal law in denying his Confrontation Clause claim.

Respondent’s Objection

               Respondent raises three objections to the Report. First, Respondent disagrees

with the Report to the extent that it suggests that the record “might violate the Confrontation

Clause” under Ryan. (See Report at 33.) Because, as explained above, Petitioner has not

demonstrated that the state court unreasonably applied any clearly established federal law,

including the Supreme Court’s decisions in Bruton and Gray, the Court sustains this aspect of

Respondent’s Objection and declines to adopt the Report’s observation that the record testimony

“might violate the Confrontation Clause” under Circuit precedent, which does not constitute

“clearly established Federal law” for purposes of section 2254(d)(1).



DEJESUS - HABEAS.DOCX                             VERSION JULY 9, 2019                                5
       Case 1:16-cv-02552-LTS-HBP Document 31 Filed 07/09/19 Page 6 of 7



               Next, Respondent objects to the Report’s failure to rule on her contention that,

even if there had been a Confrontation Clause violation, any error would have been harmless.

Because the Report need only have reached this argument if it found that a Confrontation Clause

violation had occurred, the Court overrules this aspect of Respondent’s Objection and finds no

error in the Report’s failure to render what would be a speculative, advisory opinion on the issue

of harmless error.

               Finally, Respondent objects to the Report’s recommendation that the Court issue a

certificate of appealability pursuant to 28 U.S.C. § 2253(c)(2). Citing the Supreme Court’s

decision in Miller-El v. Cockrell, 537 U.S. 322 (2003), Respondent argues that the Report

incorrectly focused on whether reasonable jurists could debate the underlying constitutional

claim, rather than whether reasonable jurists could disagree with the conclusion that the

Petitioner is not entitled to relief under section 2254. Respondent’s Objection misreads Miller-El

and section 2253, which specifically directs the Court to consider whether a petitioner has “made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2)

(LexisNexis 2008). The Supreme Court in Miller-El made a similar observation, noting that the

relevant question is “the debatability of the underlying constitutional claim, not the resolution of

that debate.” 537 U.S. at 342. In view of the Report’s observation that the trial record in this

case is “troubling,” the Court finds that the merits of Petitioner’s confrontation claim are

debatable among reasonable jurists and, as the Report recommends, will issue a certificate of

appealability. Respondent’s Objection to this recommendation is accordingly overruled.

               For the foregoing reasons, Respondent’s Objection is sustained in part and

overruled in part, as set forth above. Petitioner’s Objection is overruled in its entirety. The

Court adopts the Report with the exception of the full paragraphs on pages 32-33 and the




DEJESUS - HABEAS.DOCX                             VERSION JULY 9, 2019                                 6
       Case 1:16-cv-02552-LTS-HBP Document 31 Filed 07/09/19 Page 7 of 7



Report’s observation on page 33 that “the record might violate the Confrontation Clause” under

Ryan. For the reasons stated in this Memorandum Order and the Report, the Petition is denied, a

certificate of appealability shall be issued pursuant to 28 U.S.C. § 2253(c)(2), and a certification

pursuant to 28 U.S.C. § 1915(a)(3) shall not be issued. The Clerk of Court is respectfully

requested to enter judgment dismissing the Petition accordingly. This Memorandum Order

resolves docket entry nos. 1, 28, and 30.



       SO ORDERED.

Dated: New York, New York
       July 9, 2019

                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




DEJESUS - HABEAS.DOCX                             VERSION JULY 9, 2019                                 7
